Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tumey on March 9, 2021.
The application has been amended as follows: 
Claim 1 is replaced to include indentations and corrections as follows:
“A cryogenic apparatus, the apparatus comprising: 
an enclosure; 
a thermo-mechanical cooler which projects into the enclosure; 
a sample tube that also projects into the enclosure, with a closed end within the enclosure; 
a support rod having a specimen-support block at an end of the support rod to support a specimen within the sample tube; 
a pump having a pump inlet and a pump outlet, and a duct to supply coolant gas from the pump outlet into thermal contact with the thermo-mechanical cooler to produce cold coolant; 
wherein the sample tube is provided with: 
a heat exchange sleeve which surrounds a portion of the sample tube and is in thermal contact with a portion of the wall of the sample tube, 

a second inlet to supply cold coolant to the heat exchange sleeve, 
a first outlet to withdraw coolant gas from within the sample tube, and 
a second outlet to withdraw coolant gas from the heat exchange sleeve; 
wherein the apparatus also comprises: 
a first duct including a first valve to supply the cold coolant from the thermo-mechanical cooler to the first inlet, and 
a second duct including a second valve to supply the cold coolant from the thermo-mechanical cooler to the second inlet; and 
wherein both the first outlet and the second outlet are connected to the pump inlet.”

Claim 9 is replaced as follows:
“A cryogenic apparatus as claimed in claim 1 wherein a thermal element to which the second inlet supplies cold coolant is above a specimen position within the sample tube.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in at least claim 1. The closest prior art references are: A) Black et al. (US 20110219785 A1), B) Hutton et al. (US 20080290869 A1), and C) Lohman et al. (US 9279868 B2).
As per Black et al., it should be noted that black fails to explicitly teach all of the limitations of claim 1, as currently recited. Namely, applicant’s arguments regarding Black in view of the current amendments are considered persuasive, and therefore, Black is no longer considered to prima facie case of obviousness to arrive at the claimed invention.
As per Hutton et al., it should be noted that Hutton teaches a cryogenic apparatus, however, Hutton fails to teach all of the limitations of claim 1. The embodiments of Hutton that are closest to the claimed invention are shown in figures 3 and 4 of Hutton. Nonetheless, Hutton fails to teach at least a heat exchange sleeve, including its respective inlet and outlet, as claimed. In Hutton, the claimed sample tube would correspond to the polarization chamber (4), and the support rod would correspond to the sample positioning mechanism (5). As noted from figures 3 and 4, Hutton does not disclose a heat exchange sleeve that surrounds a portion of the sample tube. At best, Hutton discloses a coiled tube (14) which serves to subcool the sample within the sample tube (4), wherein the coiled tube (14) is located inside the sample tube (4), as opposed to surrounding said sample tube. In light of the above, one of ordinary skill in the art would recognize that Hutton fails to teach a heat exchange sleeve that surrounds the sample tube, as claimed. Moreover, since it appears that Hutton teaches an equivalent structure for the heat exchange sleeve (i.e. the coils 14) that is located inside the sample tube (4), one of ordinary skill in the art would recognize that any modifications to Hutton so as to have the coils (14) rearranged to surround the sample tube (4), instead, would render Hutton inoperable for its intended purpose, since the coils (14) of Hutton are required to be adjacent the sample holder to provide adequate thermal treatment thereto (see at least paragraph 64). 
As per Lohman et al., it should be noted that Lohman teaches a cryogenic apparatus, but also fails to teach all of the limitations of claim 1. The embodiment of Lohman which is closest to the claimed invention is shown in at least figures 3 and 4. Nonetheless, Lohman fails to teach a thermo-mechanical cooler that is also located inside the same enclosure as the sample tube, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763